Citation Nr: 1440110	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-28 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability.

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension.

3. Entitlement to service connection for an acquired psychiatric disorder.

4. Entitlement to service connection for a left shoulder disability, to include as secondary to a low back disability.

5. Entitlement to service connection for a bilateral elbow disability, to include as secondary to a low back disability.

6. Entitlement to service connection for a bilateral wrist disability, to include as secondary to a low back disability.

7. Entitlement to service connection for bilateral radiculopathy of the lower extremities, to include as secondary to a low back disability.

8. Entitlement to service connection for erectile dysfunction, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from May 1965 to June 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2009, April 2011 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office.

The Veteran and his spouse testified before the Board at a February 2014 hearing conducted via video conference.  A transcript of the hearing is of record.

The issues of whether new and material evidence has been submitted to reopen a claim of service connection for hypertension and entitlement to service connection for: a low back disability, an acquired psychiatric disorder, a left shoulder disability, a bilateral elbow disability, a bilateral wrist disability, radiculopathy of the bilateral lower extremities, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A February 1996 rating decision denied the Veteran's claim of entitlement to service connection for a back condition.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

2. Evidence received since February 1996 rating decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The February 1996 rating decision which denied the Veteran's claim of entitlement to service connection for a back condition is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the February 1996 rating decision in connection with Veteran's claim of entitlement to service connection for a back condition is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's application to reopen his previously disallowed claim, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The RO previously denied the Veteran's claim of service connection for a back condition by a February 1996 rating decision.  In this decision, the RO determined that service connection was not warranted because there was then no diagnosis of a chronic back disability.  The Veteran was notified of this decision and of his procedural and appellate rights but did not complete an appeal of this decision.  Therefore, the February 1996 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. At 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the February 1996 rating decision includes a number of treatment records, several statement from the Veteran, and the transcript of a February 2014 hearing before the Board.  Significantly, private treatment records indicate the Veteran has been diagnosed with intervertebral disc displacement and degeneration of lumbar intervertebral disc.  The Board concludes that the additional evidence is new and material with respect to the issue of service connection for low back disability.  This evidence was not of record at the time of the previous final denial and raises a reasonable possibility of substantiating the Veteran's claim of service connection by providing a current diagnosis of a low back disability.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for a low back disability must be reopened.






ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened; to this extent only, the appeal is granted.


REMAND

The remaining claims on appeal must be remanded for further development prior to a Board decision on the merits of the Veteran's appeal.

Issuance of Statement of the Case

An April 2011 rating decision denied the Veteran's application to reopen a previously disallowed claim of entitlement to service connection for hypertension, as well as a claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran submitted a timely notice of disagreement in May 2011.  The RO has not issued a statement of the case (SOC) to the Veteran which addresses his NOD as it pertains to these issues.  When a timely notice of disagreement has been filed, the claim must be remanded to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of an SOC, is now necessary with regard to these issues.  38 C.F.R. § 19.26 (2013).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Medical records

The Veteran has submitted evidence of ongoing VA treatment as well as potentially by private medical facilities.  In addition, records indicate an Administrative Law Judge (ALJ) awarded the Veteran Social Security Administration (SSA) disability benefits in October 1994.  While the ALJ's decision is of record, there has been no attempt to obtain the medical records on which the SSA decision was based.  On remand, all outstanding VA treatment records should be obtained and associated with the claims file.  In addition, the Veteran should be requested to identify any private treatment providers that have treated him for his claimed disabilities.  Finally, the AOJ should contact SSA and request any medical records used in the October 1994 benefits decision.

VA Examinations

The Veteran asserts entitlement to service connection for a low back disability.  At the February 2014 Board hearing, he testified that, while he suffered a back injury prior to service, his back was normal at service entry.  He further testified that he began suffering from back problems when his drill instructor struck him in the back with an unknown object, and he sought treatment for several days following this incident before being medically discharged from the military approximately one month following service entrance.

A review of the Veteran's service treatment records indicate the Veteran complained of right upper quadrant pain shortly after entering basic training with additional complaints of pain in the left costovertebral angle area when jarred severely.  Examination revealed a healed incisional scar of the left paramedical.  The final diagnosis was splenectomy, manifested by pain in the area of the previous injury, which existed prior to service.  

In light of the Veteran's complaints of being struck in the back by his drill instructor, the Board believes a VA examination with medical opinion would be helpful in deciding his claim.  In addition, an opinion should be obtained regarding the other disabilities on appeal.  Specifically, the opinion should address whether these disabilities are proximately due to or have been aggravated by his back disability.  See generally 38 C.F.R. § 3.310 (2013).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case with respect to the issues of: (1) whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension; and (2) entitlement to service connection for an acquired psychiatric disorder.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of these issues by filing a timely substantive appeal following the issuance of a statement of the case.

2. Obtain and associate with the claims file all outstanding VA treatment records.

3. Contact the Social Security Administration and request all records related to the Veteran's application and October 1994 approval of SSA disability benefits. 

4. Contact the Veteran and request he identify all private medical providers that have treated him for the disabilities on appeal, and to return the appropriate records release forms for each identified treatment provider.  Obtain any identified private treatment records.

5. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed low back disability, erectile dysfunction, left shoulder disability, bilateral elbow disabilities, bilateral wrist disabilities, and radiculopathy of the bilateral lower extremities.  The entire claims file, including a copy of this REMAND, must be provided to the examiner for review, and the examination report should indicate such a review was accomplished.  All clinically indicated tests and consultations should be provided.  Following a review of the claims folder and physical examination of the Veteran, the examiner should address the following:

a. For each claimed disability (low back, erectile dysfunction, left shoulder, bilateral elbows, bilateral wrists, radiculopathy of the lower extremities), provide a current clinical diagnosis.  If no diagnosis can be provided for a claimed disability, explain.

b. For each diagnosis rendered, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that each disability is etiologically related (incurred in, caused or aggravated by) the Veteran's period of active service.  In offering this opinion, the examiner must specifically address the Veteran's assertion of being struck in the back by an unknown object.

c. For each diagnosis provided, other than a disability of the low back, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such disability is either (1) proximately due to (caused by) or (2) aggravated by (chronically worsened beyond normal progression) the Veteran's low back disability.  In providing this opinion, the examiner is instructed that the question of aggravation must be specifically addressed.

A complete rationale must be provided for all opinions expressed.

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


